Citation Nr: 1725970	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  12-13 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD) and anxiety disorder with traumatic brain injury (TBI) residuals, to include cognitive disorder, in excess of 70 percent prior to June 16, 2016.

2.  Whether new and material evidence has been submitted to reopen a previously denied claim for entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for a low back disorder.

4.  Entitlement to service connection for a bilateral wrist disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness.

5.  Entitlement to service connection for a bilateral ankle disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness.

6.  Entitlement to service connection for a bilateral foot disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness.

REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K.C. Spragins, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Army from January 16, 2003 to January 15, 2009.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision from the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The RO in Seattle, Washington certified the case to the Board on appeal.

In decisions dated in January 2014 and March 2016, the Board remanded the case to the Agency of Original Jurisdiction (AOJ) for additional development and adjudication.  The case has since been returned to the Board for appellate review.

The Board notes that the Veteran was previously granted entitlement to service connection for PTSD in a January 2010 rating decision.  The RO assigned a 50 percent disability rating effective from January 16, 2009.  The Veteran later filed an increased rating claim for his PTSD on July 29, 2010.  The May 2011 rating decision granted entitlement to service connection for TBI residuals and in the evaluation of this award, combined the TBI residuals with the Veteran's PTSD to re-categorize the service-connected conditions as "PTSD with anxiety disorder and TBI residuals, to include cognitive disorder."  The RO then continued the previous 50 percent rating that had been assigned only to the PTSD disability.  The Veteran filed a timely notice of disagreement with the disability rating in May 2011.  During the pendency of the appeal, a March 2012 Decision Review Officer (DRO) decision increased the disability rating to 70 percent, and granted an earlier effective date for the increased rating of January 16, 2009, the original date of claim.  A subsequent August 2016 rating decision increased the disability rating to 100 percent effective from June 16, 2016.  

The Board notes that 100 percent is the highest schedular rating assigned for the disability.  Moreover, the Veteran reported that he was satisfied with the 100 percent rating.  See August 2016 Statement in Support of Claim.  Thus, the issue as to whether an increased rating is warranted on and after June 16, 2016 is moot and will not be considered.  As the assigned evaluation prior to June 16, 2016 is less than the maximum available rating, the issue remains on appeal for that period.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  In this regard, the Board notes that the Veteran filed an October 2016 notice of disagreement for an earlier effective date for the 100 percent disability rating.  However, the Veteran's disagreement with the effective date is already contemplated by his increased rating claim for the period before the 100 percent rating became effective, as this award created a staged rating. See generally Fenderson v. West, 12 Vet.App. 119 (1999) (if the level of severity of a service-connected disability changes during an appeal period, staged ratings are appropriate).  Thus, additional development is not required.

As noted by the Board in the March 2016 remand, the Veteran's service connection for pain in multiple joints, to include as due to an undiagnosed illness, contemplates his reports of joint pain in his knees, wrists, ankles, and feet.  However, the Veteran was already granted entitlement to service connection for retropatellar pain syndrome of the bilateral knees in the January 2014 Board decision.  Thus, further consideration of the Veteran's contentions regarding his knees is not necessary.  As the Board is addressing the Veteran's remaining contentions concerning his feet, wrists, and ankles under different theories of entitlement, the Board finds that it is appropriate to bifurcate the service connection claim into three issues:  (1) entitlement to service connection for a bilateral wrist disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness; (2) entitlement to service connection for a bilateral ankle disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness; and (3) entitlement to service connection for a bilateral foot disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness.  See Locklear v. Shinseki, 24 Vet. App. 311, 315 (2011) ("[b]ifurcation of a claim is generally within the Secretary's discretion"); see also Tyrues v. Shinseki, 732 F.3d 1351 (Fed. Cir. 2013); Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions).

In addition, the Board notes that if the claimant or the record reasonably raises the question of whether the Veteran is unemployable due to disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a TDIU as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  During the appeal period, the Veteran reported that he last worked full time, and became too disabled to work, in February 2010 as a result of his PTSD and post-concussion headaches.  See July 2010 Veteran's Application for Increased Compensation Based on Unemployability.  The Veteran reported that he last worked for Harbor Freight Tools, and this company stated that his last day of work was February 22, 2010.  See December 2010 VA Form 21-4192.  A November 2013 DRO decision later granted entitlement to a TDIU effective from February 23, 2010, the day after he last worked fulltime.  Thus, the Board finds that the claim for a TDIU has been granted in full.  See Grantham v. Brown, 114 F. 3d 1156, 1158 (Fed. Cir. 1997). As such, there is no further action for the Board to take on this matter.  The record also contains no indication that the Veteran has disagreed with the effective date assigned; thus, that matter is not in appellate status.  Grantham, 114 F. 3d at 1158 (holding that a separate notice of disagreement must be filed to initiate appellate review of "downstream" elements such as the disability rating or effective date assigned).


FINDINGS OF FACT

1.  Prior to June 16, 2016, the symptoms of the Veteran's PTSD and anxiety disorder with TBI residuals, to include cognitive disorder, have been productive of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; but not total occupational and social impairment.

2.  In a January 2010 rating decision, the RO denied the Veteran's service connection claim for a low back disorder.  The Veteran was notified of the decision and his appellate rights, but he did not appeal or submit new and material evidence within the one-year period thereafter.

3.  The evidence received since the January 2010 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the Veteran's claim for service connection for a low back disorder.

4.  A low back disorder did not have its onset during active service, was not directly caused by active service, and did not manifest within one year of separation from active service.

5.  The preponderance of the evidence is against finding that the Veteran has a bilateral wrist disorder that manifested during or is otherwise related to active service.  The Veteran's bilateral wrist symptoms have been attributed to a known clinical diagnosis, bilateral wrist strain, and the evidence does not reflect that he has a bilateral wrist disorder due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

6.  The weight of the evidence is against finding that the Veteran's has a current bilateral ankle disorder, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

7.  Bilateral pes planus was noted at entry into active service.  

8.  The most probative evidence of record demonstrates that the Veteran's preexisting bilateral pes planus did not undergo an increase in severity beyond its natural progression during service; the Veteran's bilateral foot disorder symptoms are attributable a clinical diagnosis; and the Veteran has not been found to have an undiagnosed illness or a current diagnosis of any other bilateral foot disorder which has been shown to be related to his active service.


CONCLUSIONS OF LAW

1.  Prior to June 16, 2016, the criteria for a disability rating in excess of 70 percent for PTSD and anxiety disorder with TBI residuals, to include cognitive disorder, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.4, 4.7, 4.124a, 4.130, Diagnostic Code 9411-8045 (2016).

2.  The January 2010 rating decision that denied the Veteran's service connection claim for a low back disorder is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2016).

3.  The evidence received since the January 2010 rating decision is new and material, and the claim of entitlement to service connection for a low back disorder is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

4.  The requirements for entitlement to service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1137, 5103, 5103(A), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2016).

5.  The requirements for entitlement to service connection for a bilateral wrist disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2016).
   
6.  The requirements for entitlement to service connection for a bilateral ankle disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.317 (2016).

7.  The requirements for entitlement to service connection for a bilateral foot disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness, have not been met.  38 U.S.C.A. §§ 1110, 1111, 1117, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306, 3.317 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The notice requirements were met by an August 2010 letter.  Thus, VA's duty to notify has been satisfied.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159(c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that the VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (c)(4).  

In this case, the AOJ obtained the Veteran's service treatment records and all identified and available post-service treatment records.  The Veteran was also provided with VA examinations and medical opinions related to his claims.  The Board finds that the information provided in the medical treatment records as well as the other evidence in the claims file is adequate to allow the Board to make determinations as to the appropriate disability ratings without obtaining a "retrospective" medical opinion.  See Chotta v. Peake, 22 Vet. App. 80 (2008).

In the January 2014 remand, the Board directed the AOJ to schedule the Veteran for a Board hearing at his local RO.  Although such a hearing was scheduled to be held in September 2014, the Veteran cancelled the hearing and withdrew his hearing request.  See September 2014 Report of General Information.  The March 2016 Board remand instructed the AOJ to obtain any outstanding private and/or VA medical records.  The record shows that additional VA treatment records were later obtained and associated with the claims file.  The RO also sent the Veteran a March 2016 letter requesting that he identify and provide authorization to allow VA to obtain any relevant records.  After the Veteran identified records from Baylor Scott and White Health in an April 2016 VA Form 21-4142, the RO obtained records from this provider.

In response to the remand, the Veteran was also provided with VA examinations and/or medical opinions concerning his claims in June 2016.  The VA examiners reviewed the claims file, considered the reported symptoms and assertions, conducted appropriate examinations, reported relevant findings, and provided medical opinions with rationale.  As such, the Board finds these VA examinations, along with the other evidence of record, are adequate to make a determination on the claim.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the Board finds the AOJ has substantially complied with the instructions of the prior remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (concluding that a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998), where there was substantial compliance with the Board's remand instructions).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied, and, thus, appellate review may proceed without prejudice to the Veteran.

II.  Law and Analysis

Increased Rating for PTSD with MDD and Cognitive Disorder

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (rating schedule), found in 38 C.F.R. Part 4.  Disability ratings are intended to compensate impairment in earning capacity due to a service connected disorder.  38 U.S.C.A. § 1155.  The evaluation of a service-connected disorder requires a review of a veteran's entire medical history regarding that disorder.  38 U.S.C.A. § 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt arises regarding the degree of disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary in order for a rating to accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991). When, as here, the Veteran is requesting a higher rating for an already established service-connected disability, the present disability level is the primary concern and past medical reports do not take precedence over current findings.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505, 509 (2007) ("The relevant temporal focus for adjudicating an increased-rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.").  The Veteran's increased rating claim was received on July 29, 2010.  However, as the March 2012 DRO decision granted an earlier effective date of January 16, 2009 for the 70 percent rating, the appeal period begins on January 16, 2009.

The Veteran's service-connected PTSD and anxiety disorder with TBI residuals, to include cognitive disorder, has been evaluated under Diagnostic Code 9411-8045.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  If the rating is determined on the basis of residual conditions, the number appropriate to the residual condition will be added, preceded by a hyphen (that is, basis first, the residual always come second).  Id.

Diagnostic Code 8045 provides evaluation for three main areas of dysfunction that may result from TBI and have profound effects on functioning:  Cognitive (which is common in varying degrees after a TBI), emotional/behavioral, and physical.  Each of these areas of dysfunction may require evaluation.  38 C.F.R. § 4.124a, Diagnostic Code 8045.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain.  Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive.  Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others.  In a given individual, symptoms may fluctuate in severity from day to day.  Cognitive impairment is to be evaluated under the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id.

Emotional/behavioral dysfunction is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified."  Id. 

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction.  Subjective symptoms that are residuals of TBI are evaluated, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified."  However, any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, may be separately evaluated even if that diagnosis is based on subjective symptoms, rather than under the "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" table.

Physical (including neurological) dysfunction is to be evaluated based on the following list, under an appropriate diagnostic code:  Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.  Id.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI.  For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code.  Each condition should be evaluated separately as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition.  The evaluation assigned based on the "Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified" table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.  Id.

The need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. should also be considered.  Id.

Under Diagnostic Code 8045, the table titled "Evaluation of Cognitive Impairment and Other Residuals of Traumatic Brain Injury Not Otherwise Classified" contains 10 important facets of traumatic brain injury related to cognitive impairment and subjective symptoms.  It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total."  A 100 percent evaluation will be assigned it "total" is the level of evaluation for one or more facets.  If no facet is evaluated at "total," the overall evaluation is based on the level of the highest facet as follows:  0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent.

However, not every facet has every level of severity.  The "subjective symptoms" facet, for example, provides for an impairment level of 0, 1, or 2, which corresponds to 0 percent; 10 percent; and 40 percent, respectively.

Notes are included with Diagnostic Code 8045.  Note (1):  There may be an overlap of manifestations of conditions evaluated under the table titled "Evaluation Of Cognitive Impairment And Other Residuals Of Traumatic Brain Injury Not Otherwise Classified" with manifestations of a combined mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code.  In such cases, more than one evaluation is not to be assigned based on the same manifestations.  If the manifestations of two or more conditions cannot be clearly separated, a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions is to be assigned.  However, if the manifestations are clearly separable, a separate evaluation for each condition will be assigned. 

Note (2):  Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3):  "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone.  These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet.

Note (4):  The terms "mild," "moderate," and "severe" traumatic brain injury, which may appear in medical records, refer to a classification of traumatic brain injury made at, or close to, the time of injury rather than to the current level of functioning.  This classification does not affect the rating assigned under Diagnostic Code 8045.

TBI with PTSD is evaluated pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411, which provides for a 70 percent rating for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, or for the Veteran's own occupation or name.  Id.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact occupational and social impairment.  Vasquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vasquez-Claudio, 713 F.3d at 118.

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  The GAF is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  The GAF score and interpretations of the score are important considerations in rating a psychiatric disability.  See, e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which must provide the primary basis for the rating assigned.  See 38 C.F.R. § 4.126(a).  The Board also notes that the GAF scale was removed from the more recent DSM-V for several reasons, including its conceptual lack of clarity, and questionable psychometrics in routine practice.  See DSM-V, Introduction, The Multiaxial System (2013).

During an April 2009 general medical VA examination, the examiner noted that the Veteran reported having an irritable mood and being preoccupied with obtaining a regular job and attending school.  He worked part-time and did not report a loss of work.  He also described feeling anxious about his future.  However, the Veteran denied having depressive thoughts or suicidal ideation.  The examiner additionally noted that the Veteran sometimes felt forgetful and dizzy.  The Veteran behaved cooperatively during the examination.  The neurological examination revealed that there were no abnormalities in the Veteran's mental status, cranial nerves, sensory or motor functioning, reflexes, muscle tone, or cerebellar function.  The diagnosis was generalized anxiety disorder.

A subsequent May 2009 VA treatment record stated that the Veteran had some symptoms of decreased energy, fluctuating motivation, and anxiety.  The record noted that the Veteran's history included racing thoughts.  He also experienced some intrusive thoughts, nightmares, flashbacks, isolation, detachment, irritability and anger, hypervigilance, and poor concentration.  Although the Veteran had some problems with short-term memory, no real problems with long term memory were present.  The Veteran was also noted to be alert and oriented times three.  He did not display emotional numbness or have a history of sleep problems, lack of interest, guilt, excessive worry, phobias, psychosis, or hallucinations.  In addition, there was no past or current history of homicidal or suicidal ideation.  There was also no history of compromised impulse control.  Regarding his relationships, the Veteran was married and had two children.  The Axis I diagnosis was adjustment disorder, and the record stated that both PTSD and anxiety disorder needed to be ruled out.  The GAF score was 50.  Later this month, the Veteran stated that his primary concerns were stress, anxiety, marital communication problems, and questioning whether he should engage in private security contracting.

In June 2009, the Veteran had a positive TBI screening.  Later in June 2009, the Veteran noted that since the time he ran over a land mine during service in 2007, he had experienced short-term memory problems, headaches, irritability, mood swings, and anger management problems.  A June 2009 mental status evaluation reported that the Veteran was well-groomed with an appropriate affect and euthymic mood.  He continued to be alert and oriented.  His thought process was described as logical and goal directed with no problems concerning perception.

Also in June 2009, a TBI second level evaluation was conducted.  An evaluation of the Veteran's neurobehavioral symptoms reported that he had mild (1) symptoms of feeling dizzy, losing balance, experiencing poor coordination/clumsiness, headaches, nausea, vision problems/blurring/trouble seeing, and sensitivity to noise and light.  He also had mild symptoms of numbness or tingling in part of his body, and change of taste or smell.  In addition, he experienced mild symptoms regarding difficulty making decisions, fatigue, difficulty falling or staying asleep, and feeling depressed or sad.  The Veteran had moderate (2) symptoms related to hearing difficulty, poor concentration, forgetfulness, slowed thinking or difficulty becoming organized.  His problems with becoming anxious/tense, irritability, and poor frustration tolerance were similarly moderate. The Veteran was noted to be appropriate, articulate, and highly conversant with a good train of thought.  The examining doctor stated that findings were not consistent with a diagnosis of TBI.  In his clinical judgment, the current clinical symptoms presentation was most consistent with behavioral health conditions (e.g., PTSD, depression, etc.).  

Another June 2009 VA treatment record noted the Veteran's report that his marital problems were related to his difficulties with communication, irritability, anger, and disassociation.  However, he generally had a good relationship with his young children.  His family was supportive, and the Veteran maintained close contact by phone.  While he primarily relied on his family for emotional support, he also had some contact with friends.  In his free time, the Veteran enjoyed reading, movies, playing board games, and having family time.  The Veteran remained fully oriented with no problems with abnormalities in his thought process, thought content, or appearance.  He had a depressed mood and affect with restless behavior.  His attitude was cooperative.  He reported having a lack of concentration and short term deficits in memory.  The Veteran continued to deny having suicidal or homicidal ideation.  The Axis I diagnosis was PTSD, and the GAF score was 60. 

The Veteran was provided with a VA examination to evaluate his PTSD in December 2009.  The Veteran presented to the examination on time with a dysthymic mood and a somewhat constricted/blunted affect.  He was alert and oriented to person, place, and time.  The Veteran's speech was clear and understandable.  His thought process was coherent, logical, goal-directed without any noteworthy signs of impairment in thought processes or communication.  There was no evidence of short or long-term memory difficulties.  The examiner also stated that the Veteran's dress and grooming were appropriate, and the Veteran appeared to be capable of maintaining minimal personal hygiene. 

The Veteran informed the examiner that he worried about the possibility of danger and the vulnerability of his family.  He was wary of concealed weapons, and the sound of a plane or car backfiring led the Veteran to run to his house or another safe location.  Bright lights, loud noises, vibration on the floor, and people with missing limbs or prosthetics were major emotional triggers.  The Veteran indicated that these worries led to anxiety attacks.  The Veteran also had symptoms of avoidance regarding thoughts, feelings, conversations, activities, places, or people.  The examiner observed that the Veteran avoided the stress of driving by riding his bike when possible.  He also avoided television shows or movies that had violent themes.  Other than the Veteran's hypervigilant behavior, he did not engage in obsessive/ritualistic behavior.  The examiner did not observe, and the Veteran did not report, any inappropriate behavior, delusions, or hallucinations.  

The Veteran drank less than 3 beers 1 to 2 times per month, partly to avoid memories and feelings.  He also avoided Army friends.  The examiner noted that the Veteran had diminished interest in his old activities, such as playing music or drawing.  The Veteran did not feel he had major depression, but he reported feeling listlessness and a low mood during anniversaries of military events.  His symptoms additionally included intrusive memories, recurrent nightmares, and difficulty falling or staying asleep.  

In terms of relationships, the Veteran reported that he separated himself from people.  Although he was friends with coworkers and customers, he usually did not want to spend time with friends.  The examiner also noted that he had a restricted range of affect as he found it difficult to be verbally affectionate with his wife.  However, he did not experience difficulty with physical expressions of affection.  Despite this communication issue, the examiner stated that he had a caring, good relationship.  In his free time, time the Veteran watched movies, spent time his family, played with his kids, and went to the park.

While the Veteran was not physically violent, his wife felt that he could be too rough in a verbal and physical sense.  For instance, the Veteran had carried his children into another room and dropped them on a bed when the Veteran was angry.  However, he did not have impaired impulse control.  He also denied having any suicidal or homicidal ideation.  The Veteran had been employed at a tool shop since May 2009, and he was going to school to become a teacher.  In his school and work environments, the Veteran reported having difficulty concentrating and remembering to complete certain assignments.  

The examining clinical psychologist stated that the severity of the Veteran's PTSD likely fell within the moderately severe range.  His PTSD resulted in mild to moderate deficiencies in work, family, and school.  His overall functioning was moderately impaired in social areas of life and more mildly impaired in the academic or occupational areas of life.  Although his TBI may have played a role in his reported memory and concentration problems, the Veteran still met the criteria for an Axis I PTSD diagnosis.  The GAF score was 55.  The Veteran was deemed competent to manage his financial affairs.  

During an October 2009 VA examination related to headaches, the Veteran received a diagnosis for posttraumatic headaches.  In an April 2010 VA treatment record, the Veteran described having disagreements with his wife as she perceived him to be apathetic about things she thought should excite the Veteran.  He denied having any homicidal or suicidal ideation.  Later this month, the Veteran stated that he was getting along better with his wife.  He indicated that he was not doing well keeping up with his schoolwork, but he attributed this problem to watching his children for three days a week.  In June 2010, the Veteran was responsive, pleasant, and cooperative.  He was also alert and oriented times three.  No problems were indicated in his state of dress or thought processes.  His mood and affect were noted to be anxious with the Veteran tearing up at times.  The Veteran was still struggling with remembering things in school.  He had been negatively impacted by the recent death of some men from his company.  The Veteran's wife and daughter also recently underwent different surgeries.  The Veteran denied homicidal or suicidal ideation.  The diagnosis was PTSD and the GAF score was 50.

A subsequent July 2010 VA treatment record stated that the Veteran had a good mood and appropriate affect.  The record noted that the Veteran continued to have no notable deficiencies in terms of his dress, speech, thought process or content, insight, and judgment.  The Veteran was still having a hard time with his college courses as he was easily distracted.  The Veteran also reported feeling depressed anxious, and becoming angry easily.  He also felt apathetic sometimes.  His sleep was ok, and he denied experiencing mania, hypomania, auditory or visual hallucinations, suicidal ideation, or homicidal ideation.  The Veteran was future-oriented and preoccupied with financial and educational activities.  The GAF score improved to 65.

By September 2010, many of the mental status examination findings remained the same, but the Veteran's mood was now anxious, with him tearing up at times.  He reported that his wife was worried that he was unaware of his children's needs, noting that he left his 2 and 4 year old unattended in a children's pool to use the restroom.  Although the Veteran felt confident in his first aid skills, he allowed that he would not want to place his children in a positon where his skills would be needed.  The diagnosis was unchanged, but GAF score returned to 50.  An addendum noted that the Veteran presented as very immature as he spun his chair, appeared distractible, and lost his train of thought.  This presentation suggested significant organizational, attention, and concentration issues.  The record noted that a neuropsychological evaluation was warranted.  

Later in September 2010, the Veteran was alert and oriented times three.  He was described as responsive and pleasant.  He attended appropriately to the conversational content.  The record stated that his thought processes were coherent, logical, and goal-directed.  His judgments and insights were fair.  However, the Veteran had an anxious mood and appeared to tear up at times.  The Veteran had multiple stressors related to school, his son's health, and his marital relationship.  The Veteran needed reminders from his wife to do his homework and stay on track.  The Veteran was trying to improve his performance at school as he was on academic probation.  He also struggled with intimacy.  The Veteran denied having any current suicidal or homicidal ideation.  The impression noted that he had symptoms of PTSD and depression.  However, he only received an Axis I diagnosis for PTSD.  The GAF score was unchanged.

During an October 2010 VA examination concerning headaches, the Veteran was diagnosed with residuals of a TBI secondary to exposure to improvised explosive device (IED) blast in 2007 with post concussion headaches that were mild to moderate in severity.

In November 2010, a VA treatment record noted that the Veteran was responsive, pleasant, and cooperative.  There were no abnormalities in his state of dress, and he was alert and oriented times three.  He attended appropriately to conversational content, but he tended to be "spacey" with gaps in speech.  While the Veteran's thought processes were overall coherent, he presented very distractible.  His judgment and insight were also fair.  The record stated that he had an anxious mood/affect and was tearing up at times.  The Veteran had been feeling badly regarding an upcoming anniversary of a friend's death.  The Veteran expressed interest about starting a veterans group at school after he was asked to do so.  The Veteran reported that he was doing "ok" in school, but he sometimes turned his homework in late.  After receiving two D's in English, the Veteran reported speaking with his teacher about what he could do to change his grade. The Veteran was also considering buying a pistol, but the VA psychologist advised against it.  He denied having any current suicidal or homicidal ideation.  The GAF score continued to be 50.  

In a November 2010 Samaritan Center for Counseling and Pastoral Care record, the Veteran reported problems with forgetfulness and transitioning to civilian life.  He had difficulty remembering when school assignments were due, and he experienced stress reactions when driving.  He was triggered by roadside debris, vehicles becoming too close, people in or on buildings, and traveling by overpasses.  The Veteran had tried different psychiatric medications, including Zoloft and Remeron, but he did not like the way they made him feel.  In addition to his wife and children, the Veteran had several friends.  However, he preferred this company of his military friends.  During the visit, the Veteran was focused and oriented times three.  He displayed appropriate eye contact, clearly answered questions, and stayed on subject.  The Veteran was slightly agitated.  His risk for suicide or homicide was low.  The Axis I diagnosis was PTSD, and the GAF score was 60.

In December 2010, there were no problems in the Veteran's affect, appearance, attitude, level of orientation, thought process, or thought content.  Although the Veteran had a euthymic mood, he was still agitated.  He noted that he and his wife had several recent arguments related to him forgetting certain things.  The record noted that the Veteran recited his classes and end of semester requirements with minimal recall problems.  The Veteran and his wife were practicing using new parenting techniques, including "positive timeout."  He reported suggesting to his wife that they use a similar timeout method during arguments  

In a December 2010 VA treatment record, the Veteran reported having mood swings during the day and increased anxiety.  In terms of his TBI and cognitive disorder, the Veteran complained of experiencing memory problems, becoming lost in his own neighborhood, and forgetting important information around the house.  However, he remained alert and oriented to time, place, person and situation.  There was no problem with his thought processes or content.  The Veteran was also appropriately dressed and groomed with normal speech.  There continued to be no evidence of delusional thinking or hallucinations.  He denied having any current suicidal/homicidal ideation, intent, or plan.  There was no demonstration of imminent or threatening behavior toward himself or others during the interview. 

The Veteran underwent another VA examination related to his PTSD in December 2010.  The examiner did not indicate that the Veteran had any deficiencies in terms of his dress, thought content, speech, level of orientation, or mood.  He did take a little longer to answer questions.  The Veteran was calm and cooperative during the examination.  His memory was intact for personal identification.  He did not have obsessive or ritualistic behavior.  Regarding treatment, the Veteran received individual therapy, but he was not taking any psychiatric medications.  The Veteran found therapy to be helpful.  

In terms of social functioning, the Veteran had been married to his wife for 3 years.  They had differences concerning certain household chores and his family members.  Although the Veteran described himself as an authoritarian parent, he had a good relationship with his children.  He also had a pretty good relationship with his parents, but he was less close to his brother.  The Veteran still engaged in some recreational activities, such as bicycling and spending time with his children. 

The Veteran was still attending school, and he was managing pretty well despite attention problems.  He had stopped working in February 2010 as it was too stressful to be a full time student and have a full time job.  The Board notes that the examiner wrote February 2009, but the record reflects that the Veteran stopped working in February 2010.  See July 2010 Veteran's Application for Increased Compensation Based on Unemployability.  

The Veteran reported that he had intermittent symptoms of irritability, concentration problems, and hypervigilance.  However, the Veteran did not have impulse control problems.  He also denied having a history of violence or suicide attempts.  The Axis I diagnosis was PTSD, and the GAF score was 58.  The Veteran was still competent to manage his financial affairs.  According to the examiner, the Veteran's signs and symptoms of PTSD resulted in mild to moderate deficiencies in his family and work.  However, there had been no significant change in his psychosocial functioning that was attributable his PTSD since his last VA examination.  The examiner added that the Veteran's attention problems could be secondary to his PTSD or history of TBI.

In a January 2011 Samaritan Center for Counseling and Pastoral Care record, the Veteran was well-groomed with an appropriate/full affect and a euthymic mood.  His attitude was cooperative and his motor, activity was calm.  The Veteran was still fully oriented with a goal-directed thought process and appropriate thought content.  He presented with no observable agitation.  The Veteran was taking Valaparex with no adverse side effects.  The Veteran reported that his wife's emotions were like a roller coaster.  However, he was trying to support her projects, including building a chicken coop and acquiring chickens.  A subsequent January 2011 record noted that he had developed many healthy coping mechanisms to deal with memory problems at home and school.  The record stated that the Veteran's attitude towards things in general was much more positive, and his manner of dealing with problems was much more flexible and forgiving.

Later in January 2011, a VA examination related to TBI was conducted.  The examiner noted that neurocognitive testing conducted in November 2010 demonstrated that the Veteran had slowed process speed and mild to moderate difficulties in attention.  It was most likely that the Veteran's cognitive problems were due to the TBI he sustained in 2007.  The results were suggestive of a cognitive disorder due to TBI that was exacerbated by PTSD.  The examiner noted that the severity of the Veteran's TBI at the time of the injury was mild, and the condition had stabilized.  The examiner stated that the Veteran experienced symptoms of headaches, but not dizziness or vertigo, weakness or paralysis, fatigue, malaise, mobility, or balance problems.  The Veteran also had tinnitus, but not hearing loss.  He had a mild to moderate memory impairment as well as cognitive problems in the form of decreased attention, concentration difficulties, and difficulty with executive functions.  

Regarding his speech, the Veteran demonstrated slow processing speech and sometimes had difficulties finding the right words.  The examiner noted that the Veteran had psychiatric symptoms of mood swings, anxiety, and PTSD; but not depression.  He also experienced the neurobehavioral symptom of irritability.  The Veteran's symptoms were stable.  

He did not have problems with swallowing, his bowel, his bladder, erectile dysfunction, sensory changes, visual ability, seizures, decreased sense of taste or smell, endocrine dysfunction, or autonomic dysfunction.  The examiner stated that the Veteran had normal judgment and routinely appropriate social interactions.  His motor activity was normal, and the Veteran was always oriented to person, time, place, and situation.  His visual spatial orientation was mildly impaired as he occasionally became lost in unfamiliar surroundings, but he was able to use a written note for directions.  In addition, the Veteran had subjective symptoms that mildly interfered with the instrumental activities of daily living, school, and family.  The examiner noted that examples that might be seen at the Veteran's level of impairment included mild to moderate headaches and irritability associated with the headache.  He also experienced one or more neurobehavioral effects that occasionally interfered with social interactions.  Examples for the Veteran were irritability and lack of cooperation.  

The Veteran had a normal state of consciousness.  He was able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.  The Veteran was still attending school.  He reported difficulty with concentration and attention in school.  He needed to repeat the examinations for two classes after failing, and he used a recording device during his classes to allow him to listen to lectures again at home.  The mini mental state evaluation conducted by the examiner showed no problems with memory, concentration, attention, and executive functions.  He was also capable of managing his financial affairs for VA benefits purposes as he knew his income and expenses. 

The diagnoses were residuals of a mild to traumatic brain injury, secondary to exposure to an IED blast in 2007.  The residuals included mild to moderate post-concussion headaches; photophobia associated with headaches; irritability associated with headaches and cognitive disorder due to the TBI, but exacerbated by PTSD; slowed processing speed, and mild to moderate attention difficulties.  The examiner noted that the Veteran had a comorbid mental disorder with a diagnosis of PTSD.  The examiner opined that it was impossible to determine which emotional/behavioral signs and symptoms were part of the PTSD, and which represented residuals of the TBI without resorting to speculation.  

Following this examination, a January 2011 Samaritan Center for Counseling and Pastoral Care noted that no deficiencies were present in the Veteran's affect, appearance, attitude, mood, motor activity, level of orientation, thought process, or thought content.  While the Veteran did not own a firearm, he discussed the type of firearms he would like to have.  The Veteran had gone shooting after service and attended planned fireworks without any problems.  He experienced some agitation when fireworks were unexpected, such as on New Year's Eve.  He also felt nervous in crowds and had a strong startle reflex.  The same mental status evaluation findings were noted in February, March, and April of 2011.  In February, the Veteran reported working on art and writing projects for school related to his military experiences.  The Veteran felt okay about addressing these memories, and he discussed the technical challenges of the writing.  In March, the Veteran reported that his hypervigilance and anxiety over driving were causing him problems.  His wife reportedly asked him to sit out the next semester of school in order to take additional or different therapy.  

A March 2011 VA treatment record reported that the Veteran was dressed in casual clothing, and his behavior was cooperative and pleasant.  He was alert and oriented times three.  Although he attended appropriately to conversational content, he tended to be "spacey" with gaps in speech.  In addition, the Veteran appeared to be very distractible, but his thought processes were overall coherent.  His judgment and insight were also fair.  The record stated that he had an anxious mood and was tearing up at times.  However, he denied having any current suicidal or homicidal ideation.  The record stated that he was almost obsessively involved in veteran-related activity.  He also joined the choir in his church.  The diagnosis was PTSD, and the GAF score was 50.

During a March 2011 speech/language pathology consultation, the Veteran reported having mild memory problems, moderate attention difficulties, moderate problems planning or organizing his activities, mild issues with slowed thinking, and mild trouble finishing things he began.  He also experienced mild trouble understanding or following with others said to him, thinking of words to say, and pronouncing words.  The record noted that the Veteran was still married and received support from his church and his family.  He continued to attend college, and read both fiction and nonfiction novels.  The Veteran reported strategies that he already had in place to assist with his problems, including using flashcards, making lists, and using a calendar.  The Veteran brainstormed other strategies to assist with his memory and organization.

In April 2011, the results of an EMDR (eye movement desensitization and reprocessing) screening at the Samaritan Center for Counseling and Pastoral Care were consistent with the diagnosis of PTSD.  The Veteran's scoring in amnesia and absorption was also consistent with his complaints of memory deficits and being easily distracted.  EMDR therapy was subsequently conducted on the Veteran's 10 worst memories.

In a May 2011 statement, the Veteran reported that he had relationship problems with his wife and children.  His wife was in therapy, and he predicted that his children would also need therapy as a result of his behavior.  The Veteran stated that he was unable to establish effective relationships.  The Veteran additionally reported having impaired judgment at times.  He also reported having panic attacks while driving.  Although the Veteran did not specify a date, he stated that there was a time when he escorted someone out of his home using a long blade.  He reported losing track of time and needing reminders to attend class and treatment appointments.

A May 2011 treatment record from Samaritan Center for Counseling and Pastoral Care described the Veteran as agitated, and he reported undergoing a liver ultrasound to determine the cause of high liver enzymes.  He also described feeling startled when he recently hit a bump while driving.  When the incident occurred, the Veteran's wife had been discussing the time when he ran over a bomb in Iraq.  However, the Veteran presented to the visit well-groomed with a cooperative attitude, an appropriate/full affect, and a euthymic mood.  In addition, the Veteran continued to be fully oriented with a goal-directed thought process and appropriate thought content.  In June 2011, the Veteran described being upset by a recent comment a teacher made regarding him being "a trained baby killer."  He discussed the comment with his wife, and she called the department head to complain.  The Veteran noted that he was planning to speak with the teacher.

Later in July 2011, the results of a mental status examination at VA showed that the Veteran was alert and oriented to time, place, person, and situation.  He was appropriately dressed and groomed.  The Veteran was cooperative during the interview, but easily distracted.  His mood was less anxious, and his speech was normal in amount, rate, and rhythm.  In addition, the Veteran's thought processes were goal-directed, future-oriented, and coherent.  There was no evidence of delusional thinking.  The Veteran also denied having auditory, visual, or olfactory hallucinations.  His insight was fair, and no deficiencies were noted in terms of judgment.  He repeated his previous denials regarding the presence of homicidal or suicidal ideation.  He failed to display any imminent or dangerous behavior towards himself or others during the interview.  There was no evidence obsessions or compulsions during the interview.  The record noted that he had good social support.  The Veteran was also passing his classes at school.  Both his appetite and sleep were stable.

In an August 2011 letter, J.S., the Veteran's licensed professional therapist - intern with the Samaritan Center for Counseling and Pastoral Care, reported that the Veteran's PTSD symptoms were aggravated by noticeable memory deficits that could possibly be attributed to his TBI.  The Veteran described having memory aids such as sticky notes and bulletin boards all around his house.  The Veteran often discussed his wife's irritation over his forgetfulness.  J.S. noted that the Veteran had missed numerous counseling sessions due to forgetfulness.  In addition, the Veteran often forgot to attend class or the due dates of certain assignments.  However, he was able to function much better in school when he asked for accommodation from his professors regarding this issue.  The Veteran recently succeeded in passing out of community college to enter a 4 year university in the fall.  J.S. noted that the Veteran was cooperative during therapy, and he was responding well with evidence of progress in reducing his anxiety and reactivity to objects near or in the road.  Occasionally, and especially at night, he had extreme reactions such as flinching at the steering wheel, momentary lockup of all muscles, and temporary lapses of immediate awareness.

In a January 2012 VA treatment record, checklists rated the Veteran's independence for specific activities of daily living.  The scoring guide noted that total assistance indicated that the Veteran completed less than 25 percent of the task/activity or was unable to do the task without assistance; maximal assistance meant that the Veteran completed 25 to 49 percent of the task/activity with some hands on help; moderate assistance reflected that the Veteran completed 50 to 75 percent of the activity with some hands on help; and minimal assistance indicated that he completed 45 percent or more of the activity with supervision/coaching assistance.   

The record noted that he was completely independent in eating, toileting, and using a device.  He needed moderate assistance in mobility.  He required minimal assistance with grooming, bathing, and dressing.  He also needed minimal assistance in requiring supervision/assistance as a result of seizures (blackouts or lapses in mental awareness, etc.), sleep regulations.  He required no assistance/supervision as a result of delusions or hallucinations.  He needed maximal assistance with planning and organizing (adhering to medication regimen, managing financial and other household affairs).  He needed moderate assistance with self-regulation (being able to moderate mood, agitation/aggression), safety risks (significant risk of falling, wandering outside the home, leaving stove/oven on, crossing the street, using electrical appliances, suicidal ideation), difficulty with recent memory (forgets what day it is, what happened yesterday, etc.).  Based on his combined score, the Veteran's dependence level was moderate.

In a March 2012 Social Security Administration (SSA) Function Report - Adult - Third Party, the Veteran's wife reported that he presented well at short-term meetings, but often forgot what he was doing mid-task.  He also forgot to pick up his son at school

In an April 2012 SSA Function Report - Adult, the Veteran stated that his short-term memory loss hindered his ability to complete tasks and stay on schedule.  In addition, he often became lost.  The Veteran reported that during a typical day, he fed his children breakfast and sometimes took them to school.  He also attended church on Sundays and sang in the choir.  The Veteran additionally reported that he made sure that his dogs were fed and had water.  The Veteran stated that his wife was in charge of completing paperwork, and she took care of the Veteran and their kids.  The Veteran added that he did not always remember passwords for bank transactions, and he forgot to pay bills.  However, the Veteran stated that he was able to pay bills, count change, handle a savings account, and use a checkbook/money order.   

In terms of personal care, the Veteran stated that he sometimes forgot to put on clean clothes, shave, or shower.  He reported that his wife reminded him to perform these tasks in addition to reminding him to take his medication.  He also reported that he ate when he was hungry, and he cut his own hair.  He did not use the oven or stove, but he described being able to prepare microwavable meals for himself.  He also did dishes, sometimes did laundry, occasionally mowed the lawn, and sometimes cleaned.  He did not need help using the toilet.  The Veteran reported that he went outside on a daily basis; and he traveled by walking, driving, riding in a car, riding a bicycle, or using public transportation.  He was able to go outside alone and shop at stores for food or clothes.  He reported that he did not read as well as he used to.  However, reading was still included in the Veteran's hobbies.  He also worked on art projects, watched movies, and spent time with his family.

In an April 2012 VA treatment record, the Veteran presented to the appointment casually dressed; and his demeanor continued to be pleasant, responsive, and cooperative.  His mood/affect was upbeat, but very distracted.  His thought processes were coherent, but also very distractible.  The Veteran was able to follow the conversational content, but he was still described as "spacey" with gaps in speech.  However, he was alert and oriented times three.  His judgment and insight were fair.  The Veteran also denied having suicidal or homicidal ideation.  The Veteran stated that his family was doing well.  His wife was receiving additional money to help take care of him.  The Veteran was attending school part time, but considering taking the summer off.  The GAF score was still 50.

Approximately two and a half weeks later, the Veteran's wife submitted an April 2012 statement in which she noted that the Veteran's demonstrated a gross impairment in thought processes and grossly inappropriate behavior as described in the 100 percent rating criteria.  She reported that the Veteran often gave children information that was inappropriate about death, illnesses, and injuries.  He also spoke with civilians about guns and logistics despite their discomfort with the subject.  She also indicated that the Veteran was in persistent danger of hurting others as he routinely put their children in danger.  She noted that the Veteran sometimes left their 3 year old unattended in the bathtub, drove 30 miles above the speed limit, or left the stove on.  She further stated that the Veteran had persistent delusions as he believed they were unsafe.  She pointed to the incident when the Veteran escorted a friend out using a knife.  In addition, the Veteran also needed reminders to shower or change his clothes.  She additionally reported that the Veteran was disoriented to time or place, and on one occasion in May 2011, he forgot the names of his cousins.  Although the Veteran sometimes swapped the names of his wife and daughter, he did not forget his wife's name.
 
A May 2012 SSA Psychiatric Review Technique noted a diagnosis of history of TBI with residual cognitive symptoms.  Regarding his functional limitations, the Veteran had a moderate restriction in activities of daily living, mild difficulties in maintaining social functioning, marked difficulties in maintaining concentration, persistence, or pace. 

The Veteran was provided with an additional VA examination to evaluate his psychiatric disability in July 2012.  The examiner indicated that the Veteran had some relationship difficulties.  He was in marriage counseling with his wife; he described his relationship with his children as ok due his tendency to become easily aggravated with them; and he did not get along well with his brother.  However, he got along well with his parents, often spent time with a close friend, and spent time with his brother-in-law.  In addition, the Veteran participated in activities such as going to listen to bands, spending time at a friend's house, attending church, teaching religious education, and singing in the choir.  

The Veteran's psychiatric symptoms included anxiety, suspiciousness, chronic sleep impairment, and impairment of short and long-term memory.  The Veteran denied having any past suicide attempts.  The examiner noted that the Veteran's diagnoses included PTSD and cognitive disorder due to TBI.  The GAF score was 40.  The examiner opined that the Veteran had occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  The examiner opined that it was impossible to distinguish between the symptoms that were due to the Veteran's TBI versus his psychiatric diagnoses as the Veteran had overlapping symptoms (e.g., poor concentration, irritability/anger, and insomnia).  It was also impossible to make this determination for the Veteran's occupational and social impairment for the same reason.  The examiner stated that the Veteran was capable of managing his financial affairs.

During an August 2012 examination concerning TBI, the Veteran informed the examiner that his short term memory loss was worsening, including problems with becoming lost, misplacing items, finding his words, and losing his train of thought during the conversation.  The Veteran also reported that he stuttered once a day.  The Veteran had purchased a phone with GPS, and he called his wife for directions if he became lost.  The Veteran was noted to be a fulltime student at a community college.  He was still using a recording device during classes to allow him to listen to lectures again at home.  Although the Veteran reported failing certain classes, he was able to pass all the classes when he retook the examinations, except for math and developmental math.  

The examiner determined that the Veteran had short-term memory loss that was of mild to moderate severity.  In addition, the Veteran continued to have headaches and tinnitus.  He also had a cognitive problem that included decreased attention; difficulty concentrating; and difficulty with executive functions such as planning, organizing, and prioritizing.  His psychiatric problems included mood swings, anxiety, and PTSD.  He was hypersensitive to sound or light.  In addition, he experienced the neurobehavioral symptom of irritability, but not restlessness.  There were no symptoms of swallowing difficulties, bowel problems, bladder problems, hearing problems, autonomic dysfunction, erectile dysfunction, sensory changes, visual problems, decreased sense of taste or smell, seizures, dizziness or vertigo, weakness or paralysis, sleep disturbance, fatigue, malaise, nobility, mobility, or balance that were related to the TBI.

The Veteran ambulated with a normal gait pattern and demonstrated normal motor strength, muscle tone, and reflexes.  The Veteran's cranial nerves II through XII were grossly intact, except for the Veteran's tinnitus.  He did not have skin breakdown or endocrine dysfunction as a result of the TBI.  On the Montreal Cognitive Assessment Test, the Veteran had a total score of 29 out of 30, a score that fell within the normal range of 26 to 30 out of 30.  The orientation score was 6 out of 6; the delayed recall was score was 4 out of 5; and the abstraction, language, attention, naming, and visuospatial scores were all normal.  The examiner concluded that the Veteran had objective evidence on testing of cognitive disorder due to TBI and exacerbated by PTSD.  On cognitive task, he demonstrated slow processing speed and mild to moderate difficulties in attention as per the neurological testing report.  

The Veteran's judgement was normal, and his social interaction was routinely appropriate.  He was able to communicate by spoken and written language (expressive communication) and to comprehend spoken and written language.  The examiner noted that the Veteran reported being occasionally disoriented to the days of the week.  However, the examiner did not observe this type of disorientation during the examination.  He had a normal level of consciousness.  The Veteran was oriented to person, time, place, and situation.  He also had normal motor activity.  The examiner found that the Veteran's visual spatial orientation was mildly impaired due to his reports of occasionally becoming lost in unfamiliar surroundings.  The examiner also opined that the Veteran had subjective symptoms that mildly interfered with instrumental activities of daily living, school, and family.  Examples of this level of impairment included the Veteran's mild to moderate headaches, photosensitivity, and irritability associated with the headache.  The Veteran additionally experienced one or more neurobehavioral effects that occasionally interfered with social interaction, such as the Veteran's irritability and lack of cooperation.  

The diagnosis was PTSD with anxiety disorder and TBI residuals, to include cognitive disorder.  The Veteran also had residuals of a mild TBI secondary to exposure to an IED blast in 2007 with postconcussion headaches of mild to moderate severity, mild photosensitivity and phonosensitivity associated with the headache; mild to moderate irritability associated with the headache; and cognitive disorder due to the TBI exacerbated by PTSD with slowed processing speed and mild to moderate difficulties in attention.  Although the examiner noted that the Veteran's wife handled the money and paid the bills, he opined that the Veteran was capable of managing affairs for VA benefits purposes.  The examiner explained that the Veteran knew his income, expenses, and the types and amounts of bills paid by his wife.  The examiner stated that it was impossible to determine what emotional/behavioral signs and symptoms were attributable to the Veteran's TBI versus his psychiatric diagnoses.

In an August 2012 VA treatment record, the Veteran reported problems with stuttering.  However, the examiner noted that his speech was normal in amount, rate, and rhythm.  The Veteran was alert and oriented times four.  He was cooperative during the interview, but easily distracted.  The Veteran was appropriately dressed and groomed.  His mood was stable and his affect was appropriate.  The record indicated that his insight and judgment were normal.  The record further indicated that the Veteran's thought processes and thought content were normal, with no evidence of delusion, hallucinations, suicidal ideation, or homicidal ideation.

In his April 2013 VA form 9, the Veteran reported that he was unable to perform some functions of daily living.  A June 2013 VA caregiver program mental health in-home assessment stated that the Veteran's safety was not of concern due to his mental illness.  The record stated that the Veteran experienced some suicidal ideation several years ago, but he firmly denied currently having suicidal or homicidal ideation.  The Veteran reported having several knives hidden around his house.  However, the record stated that he did not appear to be a danger to himself or others.  A July 2013 VA caregiver program interim in-home assessment stated that the Veteran remained independent in his activities of daily living, but he needed cues to change his clothes.  In the past week, he experienced difficulties with instrumental activities of daily living, such a preparing meals, housework, shopping, transportation, and managing finances.  The record reported that he did the dishes and took out the trash, but it was difficult for him to do new activities.  He also had impulsivity issues when shopping and had to be monitored to prevent him from buying extra items.  The Veteran used a GPS when he drove to reach the right destination. In an August 2013 VA treatment record, the Veteran and his wife reported that his short-term memory loss was progressively worse.  His described his anxiety as manageable.  The Veteran had been approved to use medical marijuana.  His GAF score was 55.  

A subsequent October 2013 VA polytrauma neuropsychology consultation report noted that the Veteran was alert and fully oriented.  He was also neatly dressed with casual grooming and hygiene.  The record noted the Veteran's report of daily attention and memory difficulties such as losing his train of thought and forgetting intended tasks.  The Veteran reported his wife's belief that he was declining in terms of short-term memory, attention span, and personal upkeep.  The Veteran found it helpful to use tools like alarms and calendars to remember to complete tasks, but he did not regularly use these aids.  The Veteran had mildly anxious affect, but it was full-range and consistent with the content.  He was polite and cooperative during the visit.  

His conversational speech was fluent, grammatical, and normal in rate, volume, and prosody.  No paraphasic errors or word finding difficulties were noted.  Although the record acknowledged that the Veteran described occasionally losing his train of thought when speaking, the examining neuropsychologist stated that this behavior was not considered to be outside the normal limits.  Moreover, he evidenced no difficulty resuming where he left off speaking during the visit.  No deficiencies were indicated in his thought processes, and the Veteran's memory and concentration appeared to be adequate to the neuropsychologist.  The Veteran denied having homicidal or suicidal ideation.  Further cognitive testing was not indicated as the Veteran's reported attention and memory difficulties appeared to be largely within the normal range, and he scored within normal limits on two prior cognitive screens.  The neuropsychologist opined that factors other than the TBI accounted for the majority of his difficulties.  With compensatory strategy training and continued mental health treatment, the neuropsychologist was optimistic that he could make future cognitive gains.  The GAF score was 62.

Also in October 2013, a VA mental health team note reported that there were no abnormalities in the Veteran's level of orientation and consciousness, appearance and behavior, mood and affect, speech, perceptual disturbance, thought process and association, thought content, insight, or judgment.  The record noted that the Veteran's ongoing symptoms of recurrent and intrusive memories, hyperarousal, and avoidance had significantly decreased over time and with past EMDR treatment.  The GAF score was 60.  In another VA treatment record from this month, the examining doctor stated that it was more likely than not that the Veteran had healed cognitively from his past TBI.  His ongoing cognitive issues were likely a combination of poor sleep, chronic pain, and ongoing mental health symptoms. 

In November 2013, a VA treatment record reported that the Veteran was attending school for art and volunteered to teach an art class to eight children who were homeschooled.  A subsequent March 2014 VA treatment record noted that the Veteran had a "meltdown" and exacerbation of his PTSD symptoms when he visited family over the holidays.  He was still attending community college to obtain a fine arts degree.  The Veteran was also taking martial arts fencing, and he recently went on a trip to Los Angeles with the Wounded Warriors program that included attending an Oscar's night party.  The Veteran and his wife reported that they were getting along well.  He denied having suicidal or homicidal ideation, and he did not appear to be a danger to himself or others.  

In May 2014, the Veteran reported having a panic attack when his wife was away from home.  He felt better during the visit, but described needing a few days to recover.  The next day, a report from VA's National Suicide Prevention Hotline noted that the Veteran was not suicidal or homicidal.  A follow-up narrative stated that the Veteran had been instructed by his wife to call the hotline when he was having a panic attack.  The Veteran reported having trouble sleeping and feeling stressed.  The record noted that there were no danger issues, and the Veteran was future-oriented.  

In July 2014, a VA treatment record stated that the Veteran planned to attend school in the fall.  He was also enjoying welding sculpture.  The Veteran continued to have no suicidal or homicidal ideation.  In September 2014, the Veteran's speech pathology discharge note reported that he had been seen for cognitive remediation from November 2013 to September 2014.  He demonstrated ongoing improvement with consistent use of cognitive tools and strategies for management his home, family, and daily tasks.   

A subsequent January 2015 neurobehavioral medicine evaluation from Baylor Scott and White Health stated that the Veteran's hygiene was adequate and he was dressed appropriately.  He was also fully-oriented with good eye contact, an okay mood, and congruent affect.  The Veteran's immediate and delayed recall, attention, concentration, and abstraction were intact.  There were no signs of psychomotor retardation.  His speech was noted to be fluent, spontaneous, and grammatical with normal rate and tone.  The Veteran denied having any current auditory or visual hallucinations, and there were no deficiencies indicated in his thought process.  The Veteran also denied having any current homicidal or suicidal ideation.  There were no reported abnormalities in his insight or judgment.  The GAF score was 71.

In February 2015, the Veteran reported that he was losing things more than normal and dropping dishes.  He reported having a lack of energy.  Although he recently felt down, he denied feeling depressed.  A review of systems was positive for weakness, confusion, dysphoric mood, and decreased concentration.  The physical examination showed that the Veteran was alert and oriented times three.  His reflexes, muscle tone, and coordination were normal.  No cranial nerve deficit was present.  In addition, his cognition and memory were normal and without impairment.  The record noted that he exhibited a depressed mood, but there continued to be no homicidal or suicidal ideation.  He did not express impulsivity or inappropriate judgment.  He was assessed to have TBI, sequela; depression; and an altered mental state.  The record stated that the new symptoms might suggest a new process such as a partial seizure.  He was referred to neurology.  

In a March 2015 visit to neurology, the Veteran reported that he began to drop objects in October 2014.  He also reported worsening short-term memory, such as forgetting something that recently occurred even after it was repeated several times.  The neurologic examination showed that he was alert and oriented times three with an intact attention span and level of concentration.  His recent memory was impaired, but his remote memory was grossly intact.  There were no abnormalities indicated in his speech, language, commands, or fund of knowledge.  An examination of the cranial nerves, reflexes, sensation, and coordination yielded normal results.  The neurologist noted that the etiology of the Veteran's dropping objects was unclear as the neurological examination was normal.  He was also assessed to have a brain injury with worsening memory, and an MRI assessment was planned.  However, the impression from the reviewed MRI stated that the Veteran had a normal MRI of the brain.  

In response to a question from the Veteran's wife regarding a white spot on the MRI, an April 2015 opinion from a radiologist was obtained.  The radiologist reported that the Veteran had a dural calcification, and the left temporal low signal was an artifact related to the adjacent mastoid.  A second opinion reported that the bight signal represented a benign ossification of the falx cerebri, a common incidental finding.  The dark signal was a blooming artifact from the adjacent sphenoid bone.  The doctor noted that the Veteran and his wife still had persistent questions about the MRI.  They reported that internet research indicated that the ossification finding may merit further evaluation in relation to the TBI.  The doctor indicated that a third opinion from neurology would be obtained.  Although the Veteran was satisfied with this plan and shook the doctor's hand, the Veteran's wife refused to shake the doctor's hand and was described as confrontational at times.  The physical examination showed that his baseline neurological slowing appeared grossly unchanged.  The Veteran's level of orientation, mood, affect, behavior, judgment, and though content were normal.

In April 2015, the Veteran reported feeling depressed, partly as a result of recent driving restrictions due to the onset of muscle spasm and weakness.  However, the stress related to some of his psychosocial social stressors, including conflict with his wife, had decreased.  In May 2015, the Veteran's mood was okay, but it had improved.  The Veteran was able to resume driving and continued to have reduced conflict with his wife.  Later this month, the Veteran's mood was very good.  He attributed this change to stabilization in his emotional reactivity, psychosocial stressors, and perceived defections of future goals.  By the end of May 2015, he reported registering for a metalworking class, and he continued to describe his mood in positive terms.  

In June 2015, the Veteran reported that he was doing better overall.  Although he still had trouble focusing on conversation and feeling forgetful, he felt cognitively clearer.  He felt that his psychiatric issues were stable.  While the Veteran was forgetful of the date, he was alert and oriented to person, place, and year.  Both his recent and remote memory were grossly intact.  The record noted that the Veteran was a bit avoidant of eye contact, had a constricted affect, and reported struggling to pick up on social cues.  Despite the Veteran's subjective reports, his attention span and concentration were intact.  

The assessment noted that the Veteran had a subjective experience of cognitive decline in the context of a possible brain injury.  However, the MRI of the brain was unremarkable, and previous cognitive testing was normal.  The examining doctor was more impressed by the possibility that psychiatric symptoms were a contributor to perceived memory issues.  The doctor noted that attention deficit/hyperactivity disorder (ADHD) and autism spectrum traits were identified in the mental status evaluation.  In addition, the Veteran stated that he was having less of an issue dropping things.  He denied having numbness, tingling, or weakness in his upper extremities.  He had no problems buttoning or tying his shoes.  In this regard, the assessment noted that the etiology of this issue was still unclear as the neurological examination continued to be normal and there was no concern for seizure.  The examining doctor opined that this issue could be secondary to ADHD issues. 

Later in June 2015, the Veteran had a restricted affect, and his mood was depressed and irritable.  The Veteran reported having word finding problems and being easily distracted.  In addition, his memory was inconsistent.  He also described a dislike for dealing with other people, and preferring the company of children.  He reported having hypervigilance symptoms, but he denied any intent to self-harm.  While the Veteran's wife noted that he had ideas of wearing protective undergarments in public, she denied that he had hallucinations. 

In July 2015, the Veteran underwent a neuropsychological evaluation in the context of cognitive decline.  Similar to previous records, the Veteran reported worsening memory problems, losing his train of thought mid-sentence, being easily distracted, having difficulty with word finding, and not knowing what day of the week it was.  He also stated that he did not know where he was or what he was doing.  He described his language as less precise and not understanding jokes as well as he had previously.  He also noted that he needed time to think over things, and he bumped into things that were in his peripheral vision.  However, no significant visuoperceptual problems were reported.  The Veteran could sometimes remember information with prompts and recall information he read online.  He additionally reported having some better days.  

In terms of his mood, the Veteran described feeling down, having mood swings, and being "meaner and not as happy."  He also described being obsessed with certain numbers on the television volume, crying more than usual, and a dislike for leaving the house.  The Veteran felt that he had reverse seasonal affective disorder.  He still preferred to spend time with children instead of adults.  In addition, he had temper outbursts and acted impulsively.  The record noted that he might have distant personal relationships.  Although the Veteran stated that he did not think he experienced hallucinations or delusions, he reported sometimes seeing things out of the corner of his eye and feeling worried about snipers or people in the woods.  However, he knew that no one was really there.  

The Veteran's bathing, dressing, and grooming were intact, but he still needed reminders sometimes.  He was only taking supplements, and he did not have problems with incontinence.  The Veteran's wife continued to manage their finances, and the Veteran reported that he no longer cooked due to problems leaving things unattended.  He continued to do the laundry and dishes as well as feed the dogs.  He still had trouble with becoming lost and feeling agitated when driving.  The record noted that the Veteran had commented in the past about how to get his wife's insurance money.  However, the Veteran denied any current intent for self-harm, suicidal ideation, or homicidal ideation.

The mental status/neurobehavioral/neurocognitive observations stated that the Veteran was appropriately dressed and groomed.  Both his orientation and attention were intact.  While the Veteran was fidgety, no abnormalities were reported in his hearing, vision, or gait.  His speech was fast at times and restricted in range; but it was unremarkable in articulation, appropriate to context, and intact for both expressive and receptive language.  The record noted that the Veteran displayed noteworthy behaviors such as cussing and burping without excusing himself, presenting a detailed account of a news story, beginning tests before instructions were completed, and demonstrating an effective organizations approach on a word list task.

The summary of test findings noted that the study was consistent with both a developmental and psychiatric etiology for cognitive concerns.  A diagnosis of other specified ADHD (with insufficient inattention symptoms) was warranted as several symptoms of inattention were reported, but not enough to meet the diagnostic criteria for ADHD.  On testing, the Veteran demonstrated relative cognitive weakness with auditory working memory and processing speed.  There was also support for a specific learning disorder in mathematics.  In addition, the Veteran might have met the criteria for a social communication disorder, but these characteristics might be secondary to personality or psychiatric factors; and the record recommended they be explored with a mental health provider.  The Veteran also had prominent PTSD symptoms, but he was not taking medication.  

The Veteran's head injury was less likely to be the primary etiology of his current cognitive concerns as it would be atypical for that type of injury to cause the cognitive concerns described by the Veteran and his wife.  The summary noted that their description was drastically inconsistent as the Veteran's cognitive ability was normal at times, unable to function at other times, and worsening over time.  In light the Veteran's highly developed verbal and perceptual abilities, his auditory working memory and processing speed were markedly less intact.  However, the Veteran's performance on tests related to memory, language, visuoperception, and executive functioning was within normal limits. 

A February 2015 VA treatment record reported that the Veteran was independent in performing activities of daily living such as bathing and personal hygiene, dressing, feeding, ambulation, transferring, and toileting.  He did not use equipment or experience bowel or bladder incontinence.  The Veteran had experienced difficulty with shopping in the past week, but no difficulty with preparing meals, housework, transportation, using the telephone, or managing finances.  

In March 2015, the Veteran reported feeling paranoid, becoming more reclusive, and not talking to people.  The Veteran had an anxious mood and congruent affect.  The record did not indicate that any deficiencies were present in his appearance, behavior, level of orientation and consciousness, perception, thought process, or thought content.  His recent memory was impaired, and he had fair insight and judgment.  In his free time, the Veteran read, watched television, and engaged in martial arts.  He reported having certain goals, including finishing school, competing in martial arts, making art, and actualizing plans for making weapons.  The Veteran also reported having suicidal ideation in the past.  However, the Veteran denied having any current thoughts or plans related to suicide, thoughts about wanting to hurt or kill someone else, or a history of violent or assaultive behavior towards others.  In addition, the Veteran reported that he was able to make and maintain close relationships.

In August and September of 2015, VA group therapy records noted that the Veteran denied having homicidal or suicidal ideation.  He was also noted to be alert and oriented during the sessions.  A September 2015 mental health note stated that the Veteran was engaged in tai chi and his church choir.  He denied having symptoms consistent with mania, paranoia, delusion, or psychosis.  No problems were noted in his state of dress, level of cooperation, eye contact, speech, thoughts, thought content, insight, or judgment.  The Veteran reported that his mood dysregulation had improved, but he experienced emotional flattening.  However, the Veteran's report was noted to be incongruent with his presentation during the visit.  His mood was okay, his affect was euthymic, and he smiled and laughed appropriately.  In November 2015, the Veteran reported that he recently stopped his VA appointments to attend to his child after the child received a head injury that required the Veteran's full supervision.  He planned to return to therapy appointments.  
A November 2015 VA mental health note stated that the Veteran's mood dysregulation and homicidal/suicidal ideation had improved further.  The previous reports of emotional flattening had reversed.  The Veteran stated that he had paranoid ideations, but recognized that they were not valid.  The Veteran continued to deny having suicidal or homicidal ideation or symptoms consistent with mania, paranoia, delusion, or psychosis.  A subsequent January 2016 group counseling note stated that the Veteran had no presentation of suicidal/homicidal ideation, plan, or intent.
  
In January 2016, the Veteran attended group therapy with his wife and other couples at VA.  The record noted that both the Veteran participated actively, appeared attentive and engaged throughout the session, and engaged with other group members during introductions.  Two days later, a mental health note stated that the Veteran had tapered himself off Wellbutrin as he felt that the medication led to increased suicidal thoughts.  However, the Veteran denied any acute suicidal or homicidal ideation, including an intent or plan.  He also denied having any psychotic constructs.  The examining psychiatrist noted that he did not appear to be in imminent danger of harming himself or others.  He continued to deny having homicidal or suicidal ideation during a February 2016 group therapy session.  

Another February 2016 VA treatment record stated that the Veteran was still independent in his activities of daily living, including dressing, and bathing and personal hygiene.  Regarding instrumental activities of daily living, he was noted to need assistance for housework, shopping, and managing finances.  He remained independent in his ability to prepare meals, and he was also independent in his transportation.  By the end of February 2016, the Veteran stated that his mood had been "pretty good" since his last office visit.  A new medication dosage had greatly reduced his mood dysregulation and suicidal/homicidal ideation at first.  He then experienced a resurgence of these symptoms beyond the tolerable level and had since tapered himself off the medication.  He was doing well overall without the medication.  While he still experienced some suicidal ideation, he did not let those thoughts take hold of him.  His paranoid ideations were still present at a mild level.  

During the February 2016 visit, the Veteran denied having suicidal ideation or symptoms consistent with mania, paranoia, delusion, or psychosis.  In addition, no homicidal ideation was present.  The Veteran behaved cooperatively and no deficiencies were indicated in his eye contact, speech, state of dress, thought process/content, insight, and judgment.  In March and April 2016, the Veteran continued to deny having any active suicidal or homicidal ideation.  An April 2016 VA treatment record noted that the Veteran wanted to discontinue his mindfulness group as he was interested in taking a yoga class scheduled at the same time.  The Veteran also denied having homicidal or suicidal ideation in May 2016, and in a June 8, 2016 VA psychology note.  At that time, the Veteran was described as alert and oriented.

In reviewing the evidence of record, the Board acknowledges that the January 2011 VA examiner indicated that the Veteran's headaches and tinnitus were attributable to his TBI.  However, the Veteran is already in receipt of separate evaluations for post-concussion headaches and tinnitus, and the evaluations of these disabilities are not currently on appeal.  As such, the issue before the Board is whether an evaluation in excess of 70 percent for PTSD and anxiety disorder with TBI residuals, to include cognitive disorder, is warranted prior to June 16, 2016.

As noted above, under Diagnostic Code 8045, emotional/behavioral dysfunction resulting from TBI is to be evaluated under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder.  Here, the Veteran has clearly has a diagnosed mental disorder of PTSD.  In addition, given the findings on the VA examination in January 2011, July 2012, and August 2012 that the symptoms of the Veteran's service-connected psychiatric disability and his TBI could not be delineated from each other; the PTSD and anxiety disorder with TBI residuals, to include cognitive disorder, have been evaluated together under Diagnostic Code 9411, as it allows the better assessment of overall impaired functioning due to both conditions.  See 38 C.F.R. § 4.124a, Diagnostic Code 8045, Note (1).

After considering the evidence discussed above, the Board does not find that the a disability rating higher than 70 percent is warranted for the Veteran's PTSD and anxiety disorder with TBI residuals, to include cognitive disorder, prior to June 16, 2016.  Apart from considerations of occupational impairment, the Board finds that the evidence does not reflect total social impairment.  The Board acknowledges that the Veteran experienced some difficulty in maintaining relationships during this period.  However, the Veteran maintained his marital relationship throughout the appeal period.  The support of the Veteran's wife is demonstrated by the fact that she frequently accompanied him to treatment visits and wrote statements in support of the Veteran's claim.  In addition, the Veteran described having friendships and good relationships with family members at different points during the appeal period.  The record shows that the Veteran also participated in group activities such as his college classes, church choir and tai chi.  The January 2016 VA treatment record further reflects that he was able to engage with others in a group setting.  This evidence illustrates the Veteran's ability to maintain relationships and does not support a finding that he has total social impairment or has had total social impairment at any time during the period prior to June 2016.  The Board notes that the rating criteria require both total occupational and social impairment. 

In addition, the Veteran's symptoms are not representative of a 100 percent rating. The Board does not find that the Veteran experienced a gross impairment in thought processes or communication during this period.  The Board notes that the Veteran had a cognitive impairment with slowed processing speed and attention difficulties. However, the records from this period largely indicated that his thought processes were unremarkable.  In addition, while the Veteran was sometimes noted to be distractible, his attention issues were determined to be no more than moderate in severity.  The record also fails to reflect that the Veteran had a gross impairment in communication.  The Board notes that the Veteran reported some communication difficulties; and he was noted to have gaps in speech in November 2010, March 2011, and April 2012.  However, the December 2009 VA examiner did not observe any communication impairment, and the January 2011 and August 2012 VA examiners found that he could communicate with spoken and written language.  In addition, the Board does not find that the suggestion from the July 2015 neuropsychological evaluation that the Veteran had a social communication disorder reflects a gross impairment in communication.  The same report noted that his performance on language testing was within normal limits, he had highly developed verbal abilities, and his speech was intact for expressive and receptive language.  Moreover, the Veteran clearly expressed himself in the statements that he submitted in support of his claim.

In addition, the Veteran did not experience memory loss to the degree contemplated by the 100 percent rating criteria.  The Board acknowledges the report from the Veteran's wife that he once forgot the names of certain close cousins, and he occasionally switched the name of his wife and daughter.  However, the Veteran's wife did not report that he forgot his own name or occupation, and she stated that he did remember her name.  In December 2010, his memory was intact for personal identification.  The majority of the records noted that the Veteran only experienced an impairment in his short term memory during this period.  The Board notes that on a list of provided symptoms, the July 2012 VA examiner marked that both short and long-term memory were impaired.  However, the examiner did not also mark that the Veteran had the symptom of memory loss for names of close relatives, own occupation, or own name.  Moreover, his memory problems were described as mild to moderate by the January 2011 and August 2012 VA examiners, within the normal range by the October 2013 neuropsychologist, and grossly intact in June 2015.  While the July 2015 neuropsychological evaluation reported that he had relative cognitive weakness in auditory working memory, the record also stated that his performance on tests related to memory were within normal limits.

In addition, the Veteran did not display grossly inappropriate behavior during this behavior.  He was regularly described to be cooperative in the available records, and he was noted to be routinely appropriate in his social interactions by the January 2011 and August 2012 VA examiners.  The Board acknowledges the April 2012 report from the Veteran's wife that he chose topics of conversation that were inappropriate for his audience, and the July 2015 report that the Veteran cussed and burped without excusing himself; however, the Board does not find that this behavior is grossly inappropriate.

The Board also acknowledges the April 2012 statement from the Veteran's wife describing occasions when Veteran's irresponsible behavior with their children placed them in dangerous situations.  However, the implication that the Veteran was in persistent danger of hurting his children is inconsistent with the indication from the November 2015 VA treatment record that Veteran was still permitted to supervise and care for one of his children more than three years later.  In addition, while the December 2009 VA examiner noted that the Veteran could be physically rough, the record does not reflect that he had any episodes of violent behavior during this period.  Moreover, this assertion appears to be related not to intentional violence, but to unintentional hazards related to his averred short term memory problems.

The Board also notes the Veteran's May 2011 report of one instance when he escorted someone from his house while holding a blade.  However, this event appears to be an isolated incident as no reports of similarly threatening behavior were noted in the prior or subsequent records.  Moreover, the Veteran consistently denied having any homicidal ideation, and he largely denied experiencing suicidal ideation.  Based on the reports from the Veteran and the VA treatment records, the increased suicidal ideation that the Veteran experienced in January 2016 was due to a specific medication, and the symptoms of suicidal ideation that remained after the medication was discontinued were not of an acute nature.  He was not found to be in imminent danger of hurting himself or others.  The Veteran also denied the presence of suicidal ideation in subsequent VA treatment records from this period.  Thus, the Board does not find that he was in persistent danger of hurting himself or others.

In addition, the Board notes the April 2012 report of the Veteran's wife that he experienced delusions related to feeling unsafe.  The Veteran also reported seeing things out of the corner of his eye in July 2015.  However, the Veteran consistently denied having hallucinations or delusions before this record, and he was noted not to experience delusions or psychosis in subsequent VA treatment records.  Thus, the Board does not find that any delusions or hallucinations that occurred were persistent in nature.  Regarding the Veteran's level of orientation, the Board notes that the Veteran's wife reported that he was disoriented to time or place in April 2012, and the Veteran reported not knowing the days of the week in August 2012.  However, the August 2012 VA examiner stated that this type of disorientation was not present during the examination.  Indeed, the Veteran was repeatedly found to be fully oriented in the treatment records from this period.  Thus, the Board does not find that he was disoriented to time or place during this period such that it would equate to the level of severity required for a total rating.  The Board also finds that the spatial disorientation that was reported during this period is already contemplated by the 70 percent rating.

In addition, the Board does not find that the Veteran was intermittently unable to perform activities of daily living.  The available records from this period consistently described the Veteran as well-groomed with no abnormalities in his state of dress or hygiene.  While the Veteran reported needing reminders from his wife to bathe or change his clothes, he retained the ability to perform these tasks.  The January 2012 VA treatment record also noted that he needed only minimal assistance with grooming, bathing, and dressing.  In addition, the February 2015 and February 2016 VA treatment records reflect that he was independent in all activities of daily living, including dressing, bathing, and personal hygiene.  The Board additionally notes that activities of daily living referenced by the 100 percent rating criteria encompass basic self-care and are distinguishable from instrumental activities of daily living.

Overall, review of the Veteran's symptomatology, to include his short term memory loss problems, do not equate in severity, duration, or frequency to total occupational and social impairment. His short term memory symptoms fluctuate in severity, duration and frequency such that they are not consistent with a total rating, and his other symptoms, occasional panic attacks, depressed mood, mood swings, anxiety, exaggerated startle response, getting teary, some intrusive thoughts, nightmares, flashbacks, isolation, detachment, irritability and anger, hypervigilance, and poor concentration are contemplated by the 70 percent rating and are not of such severity and frequency as to equate to total social and occupational impairment.

The Board also considered the Veteran's GAF scores.  The GAF scores during this period ranged from 40 to 71.  A GAF score between 31 and 40 indicates some impairment in reality testing or communication (e.g., speech is at times illogical or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).  A GAF score between 41 and 50 reflects serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning.  A GAF score between 51 and 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning.  A GAF score between 61 and 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational or school functioning (e.g. occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.  A GAF score of 71 to 80 represents no more than slight impairment in social, occupational, or school functioning.  See 38 C.F.R. §§ 4.125, 4.130.

In this case, the GAF scores assigned are but one factor for consideration in a rating.  Overall, the GAF scores assigned are generally consistent with the moderate symptomatology contemplated in the 70 percent rating and support such a rating.  While the Board has considered the GAF scores of record as part of the overall social and occupational functioning picture, the Board finds that the narratives contained in the treatment records and the explanations from the examiners are the most probative evidence of the Veteran's symptomatology.

Based on the foregoing, the Board finds that the preponderance of the evidence is against finding that a disability rating in excess of 70 percent is appropriate for the Veteran's PTSD and anxiety disorder with TBI residuals, to include cognitive disorder, prior to June 16, 2016; therefore, the benefit of the doubt rule is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Whether New and Material Evidence has been Submitted to Reopen a Previously Denied Claim for Entitlement to Service Connection for a Low Back Disorder

Although a decision is final, a claim will be reopened if new and material evidence is presented.  38 U.S.C.A. § 5108.  New and material evidence can be neither cumulative, nor redundant, of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The evidence need not relate specifically to the reason why the claim was last denied; rather it need only relate to any unestablished fact necessary to substantiate the claim.  Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Additionally, the phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade, 24 Vet. App. at 117.  Reopening is required when the newly submitted evidence, combined with VA assistance and considered with the other evidence of record, raises a reasonable possibility of substantiating the claim.  Shade, 24 Vet. App. at 117.

The Veteran's service connection claim for a low back disorder was initially denied in a January 2010 rating decision.  The RO determined that the Veteran's service treatment records were negative for any ongoing complaints, treatment, or diagnoses related to a low back disorder.  In addition, the RO stated that the evidence did not demonstrate that the Veteran had a current diagnosis for a low back disorder.  The Veteran was informed of that decision and his appellate rights in a January 2010 letter.  The Veteran did not appeal this decision.  See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no new and material evidence received within one year of the issuance of the decision.  Therefore, the January 2010 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

At the time of the January 2010 rating decision the evidence of record included the Veteran's statements, service treatment records (STRs), an April 2009 VA examination, an October 2009 VA examination, and VA treatment records dated from April 2009 to December 2009.  A review of the Veteran's STRs shows that the spine/other musculoskeletal category was marked as normal in the September 2002 enlistment examination.  The Veteran also denied having recurrent back pain or any back problem in the September 2002 Report of Medical History.  

The STRs also contain two Post-Deployment Health Assessments dated in September 2007 and June 2008 concerning the same period of deployment from June 2006 to September or October of 2007.  The questionnaires prompted the Veteran to report the symptoms that he experienced during the deployment and/or was currently experiencing.  In each questionnaire, the Veteran answered "Yes During," but not "Yes Now" for symptoms of back pain.  In contrast, he reported both "Yes During" and "Yes Now" for symptoms of skin diseases or rashes and ringing in his ears.  In November 2008, a treatment record from the Madigan Army Medical Center reported that the Veteran's back had no costovertebral tenderness.  In addition, no musculoskeletal symptoms were present.

During the April 2009 VA examination, the Veteran's thoracolumbar spine had a full range of motion without pain.  No lumbar spine disorder was diagnosed.  The October 2009 VA examiner noted the Veteran's report that his low back pain began during service between 2004 and 2005.  The pain had gradually increased since that time.  His current pain was localized in the paralumbar area.  However, the only diagnosis was mechanical low back pain.

The evidence of record received after the January 2010 rating decision includes a June 2016 VA examination.  The June 2016 examiner documented that the Veteran had a diagnosis for low back strain with facet arthropathy on lumbar spine x-rays in 2014.  This evidence is new as it was not previously submitted, and it is material as it pertains to the establishment of a current diagnosis for a low back disorder.  This evidence is also presumed to be credible.  Justus, 3 Vet. App. at 513.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied service connection claim for a low back disorder.

Having reopened the Veteran's claim, the Board must consider whether the Veteran is prejudiced by the Board addressing the claim on the merits due to his not being given notice of the opportunity to submit evidence or argument and whether the record is adequate to proceed. Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (holding that when the Board addresses a question not addressed by the RO, "it must consider whether the claimant has been given adequate notice of the need to submit evidence or argument on that question and an opportunity to submit such evidence and argument and to address that question at a hearing, and, if not, whether the claimant has been prejudiced thereby").

As discussed above in the duty to notify and assist section of this decision, the Veteran was notified of the evidence needed to substantiate a claim of entitlement to service connection, and was provided a VA examination in 2016 to address this claim and the question of an etiological relationship between the Veteran's current back disability and his active service. The examiner reviewed the file, considered the Veteran's statements, and rendered an opinion that was supported by a rationale. Thus, this examination is adequate. Additionally, the Veteran withdrew his request for a hearing, so that no outstanding hearing request on this issue is present. Accordingly, the Board finds that all applicable duties have been met, and the evidence of record is sufficient to proceed to address this issue on the merits, and there is no prejudice to the Veteran in taking such action. 

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 247, 431 (2006).  Service connection may be granted for any disease initially diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In addition, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, including arthritis, are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.307, 3.309.  For the showing of a chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. §§ 3.303(b), 3.309; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may additionally be granted to a Persian Gulf War veteran who exhibits objective indications of chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal disorders)).  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317 (2016).

Under those provisions, service connection may be established for objective indications of a qualifying chronic disability resulting from an undiagnosed illness or illnesses, provided that such disability (1) became manifest in service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016; and (2) by history, physical examination, and laboratory tests cannot be attributed to a known clinical diagnosis.  38 U.S.C.A. § 1117, 38 C.F.R. § 3.317. 

Signs or symptoms which may be manifestations of undiagnosed illness include, but are not limited to:  fatigue, signs or symptoms involving skin, headache, muscle pain, joint pain, neurologic signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, and menstrual disorders.  38 C.F.R. § 3.317(b).

Every Veteran is presumed to have been in sound condition upon entry into service except as to defects, infirmities, or disorders noted at the time of such entry.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Only conditions recorded on examination reports are considered "noted" at entry into service.  38 C.F.R. § 3.304(b).  A preexisting injury or disease will be presumed to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of that injury or disease.  38 U.S.C.A. § 1153, C.F.R. § 3.306(a).  Clear and unmistakable evidence (obvious and manifest) is required to rebut the presumption of aggravation where the pre-service disability underwent an increase in severity during active service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.

In this case, the Veteran's DD 214 shows that he served in Iraq from November 2003 to October 2004, and from June 2006 to September 2007.  Thus, he is considered a Persian Gulf War veteran.  38 C.F.R. § 3.317(e).

Low Back Disorder

Regarding the Veteran's service connection claim for a low back disorder, the Veteran reports that he has experienced chronic low back pain intermittently since his military service.  After the VA examinations in April and October of 2009, a July 2010 VA treatment record noted that the Veteran sought treatment for a recent back spasm that occurred while he was playing with his daughter.  The assessment was mechanical low back pain that was resolving.  The Veteran later received his initial diagnosis of low back strain in March 2011.

The Board notes that the Veteran has since reported that his back went out a few months after he left the Army, and he stated that the incident with his daughter was just a continuation of his previous back pain.  See May 2011 Statement in Support of Claim; January 2014 VA treatment record.  The 2010 incident was reportedly the first time his low back symptoms had a significant effect.  See June 2016 VA examination.  During the June 2016 VA examination, the Veteran's wife remembered that he had back pain during a long road trip in 2008.  However, his wife also recalled that the Veteran had no back problems when they took another long road trip in 2006.

In addition to the diagnosis of lumbosacral strain, the Veteran has also received a diagnosis for lumbosacral spondylosis without myelopathy in December 2014.  See December 2014 Baylor Scott and White Health.  The Board notes that lumbar spondylosis refers to degenerative joint disease affecting the lumbar vertebrae and intervertebral discs.  See Dorland's Illustrated Medical Dictionary 1754 (32nd ed. 2012).

Regarding the question of nexus, the March 2011 VA examiner stated that the Veteran's low back strain was not related to active service.  However, the Board finds that this opinion lacks probative value as the examiner did not provide any rationale.

Another negative medical opinion was provided by the examiner who conducted the June 2016 VA examination.  The examiner noted that a review of the STRs showed no documentation, proof, or evidence of any back disorder after the Veteran's September 27, 2007 Post Deployment Health Questionnaire.  The examiner highlighted the Veteran's answer of "Yes During," but not "Yes Now" for the symptoms of back pain, muscle aches, and numbness or tingling in the hands or feet.  In contrast, the Veteran chose both options for other symptoms.  The Veteran also stated that his health in general was very good, and the only reported concerns were side effects from malaria pills, immunizations, headaches, and a skin infection after heat rash.  There were also no other reported symptoms in the subsequent STRs before the Veteran's service concluded in January 2009.  In addition, the examiner also determined that there was no evidence of any kind of ongoing back disorder until the 2010 report of the back spasm, well after the end of service.  Thus, the examiner concluded that the Veteran experienced an acute, but not chronic, back condition when in Iraq in 2007 as he reported that the symptom was no longer present when he returned from his deployment.  Consequently, the STRs did not reflect an ongoing or chronic back disorder.  The Board finds that this opinion is highly probative as the examiner's conclusion is supported by a medical rationale and it is consistent the evidence of record.

Thus, the probative evidence weighs against finding that the Veteran's low back disorder is directly related to active service.  The Board has also considered whether the Veteran may be entitled to service connection under the chronic disease presumption.  However, the probative evidence of record reflects that the Veteran's lumbosacral degenerative joint disease did not have its onset during service or for many years thereafter.  As such, the Veteran has not met the criteria for presumptive service connection under 38 C.F.R. § 3.309(a).  In addition, neither lumbar degenerative joint disease nor manifestations sufficient to identify the disease entity are shown during service.  Manifestations must be "noted" in the service records and that is not the case in this instance.  Therefore, although the Veteran's lumbar degenerative joint disease may constitute a chronic disease under 38 C.F.R. § 3.309(a), no notations of the disease or any characteristic manifestations were shown in the STRs.  Consequently, the provisions of 38 C.F.R. § 3.303(b) concerning chronicity or continuity of symptomatology are not for application.

The Board acknowledges the Veteran's contentions that his low back disorder is related to service.  The Board finds the Veteran's statements not competent to provide a nexus.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.

In that earlier decision, the Federal Circuit stated as follows:  "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4.  Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of the cause of low back strain and/or degenerative joint disease is not something that can be determined by mere observation.  Nor is this question simple.  While the Veteran is competent to report symptoms of pain, spasms, and stiffness, the question of the cause of those symptoms is not an observable fact.  It requires clinical testing to assess and diagnose the underlying condition and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported to determine the cause.  Therefore, the Board finds that the Veteran's statements as to how his low back disorder began or was caused are not competent evidence as to a nexus.

For the reasons set forth above, the Board finds that the most probative evidence weighs against a finding that the Veteran's low back disorder had its onset during active service, was directly caused by active service, or manifested within one year of separation from active service.  Thus, entitlement to service connection for a low back disorder is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Bilateral Wrist Disorder, Bilateral Ankle Disorder, and Bilateral Foot Disorder

Regarding the Veteran's service connection claims for a bilateral wrist, bilateral ankle, and bilateral foot disorder, the Veteran contends that his pain in these joints is related to active service.

In addition to the evidence discussed above, the September 2002 enlistment examination reported that the Veteran's upper and lower extremities were normal in the clinical evaluation.  However, the Veteran's feet were marked as abnormal, and the report noted that he had pes planus that was mild and asymptomatic.  In the September 2002 Report of Medical History, the Veteran denied having foot trouble; a recurrent painful shoulder, elbow, or wrist; swollen or painful joints; impaired use of arms, legs, hands, or feet; or a bone, joint, or other deformity.

In May 2003, the Veteran complained of chills as well as joint aches and pains.  However, the assessment was exudative pharyngitis.  In February 2005, the Veteran complained of shin splints.  At that time, he had a full range of motion in feet and legs, and the only assessment was shin splint syndrome.

In the Post-Deployment Health Assessments dated in September 2007 and June 2008, Veteran responded "Yes During," but not "Yes Now" for symptoms of muscle aches; swollen, stiff, or painful joints; numbness or tingling in hands or feet; redness of eyes with tearing; chronic cough; runny nose; fever; weakness; headaches; chest pain or pressure; dizziness, fainting or lightheadedness; difficulty breathing; still feeling tired after sleeping; and diarrhea.  He also reported that he was exposed to DEET insect repellent applied to skin, pesticide-treated uniforms, smoke form an oil fire, smoke from burning trash or feces, vehicle or truck exhaust fumes, JP8 or other fuels, fog oils, solvents lasers, loud noises, excessive vibration, and sand/dust.

After service, the April 2009 VA examiner stated that the Veteran's bilateral wrist and ankle joints had a full range of motion without pain.  No tenderness, swelling, or effusion was present.  No wrist or ankle disorder was diagnosed.  The examiner also noted that the Veteran had very mild flat feet, without pronation, deformity, malalignment, or plantar arch tenderness.

During a June 2016 VA examination concerning the Veteran's wrists, the Veteran reported that his bilateral wrist problems occurred in the last 6 years.  He indicated that he had symptoms during service while doing pushups, but he did not seek medical attention.  He received a diagnosis for recurrent, mild, bilateral wrist strain.
The Veteran was also provided with a VA examination related to his bilateral ankles in June 2016.  He informed the examiner that his current bilateral ankle complaints affected the right ankle more than the left.  He stated that his right ankle often popped.  He also reported that his right ankle problems had a gradual onset during service.  His left ankle did not bother him during service.  He did not recall any in-service injuries or treatment related to his ankles.  The June 2016 examiner determined that the Veteran did not have a current diagnosis for an ankle disorder.  

In addressing the etiology the Veteran's bilateral wrist strain, the June 2016 VA examiner opined that it was less likely than not the disorder was incurred or caused by service.  He explained that there was no evidence or documentation of a wrist disorder in the STRs, and no evidence of a wrist disorder in the 12 months after service.   The Board finds that this opinion is very probative as it was based on a review of the evidence of record as well as an examination of the Veteran, and it was supported by a complete rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

Regarding his determination that the Veteran did not have a current ankle disorder, the June 2016 VA examiner explained that popping of a joint does not mean that there is a joint disease and/or joint disorder.  Popping is non-specific and reflects that there is a tension between the structures.  For instance, snapping the finger (an example analogous to joint popping) occurs when a tension between the finger and thumb is budged to make a popping sound.  The examiner noted that the Veteran did not even have a diagnosis for ankle strain/sprain, the mildest diagnosis available for an ankle disorder.  The Board finds that this opinion provides great probative value as it was based on clinical data and other rationale.  In addition, the examiner's conclusion is supported by the other evidence of record.  Bloom v. West, 12 Vet. App. 185, 187 (1999).

Consequently, the probative evidence demonstrates that the Veteran's current bilateral wrist strain was not incurred in or otherwise related to his active service.  In addition, the most probative evidence of record supports a finding that the Veteran does not have a current bilateral ankle disorder.  The existence of a current disorder is a required element of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; Degmetich v. Brown, 104 F.2d 1328, 1332 (1997); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The evidence also does not support a finding that the Veteran has had a diagnosis of an ankle disorder at any point during the claim period or shortly before the claim period.  See McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).

The Board has also considered whether the Veteran's bilateral wrist and/or bilateral ankle symptoms might be manifestations of a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness.

After conducting a June 2016 VA examination related to fibromyalgia, the examiner stated that the Veteran did not have a diagnosis for fibromyalgia and did not have any of the associated diagnostic criteria.  The examiner explained that there was no evidence of any kind for this diagnosis.  There was no evidence of any tender points in any of the STRs or post-service treatment records.  The examiner also noted that a fibromyalgia diagnosis almost always required specialty consultation with a neurologist.  However, the Veteran had never been referred to such a specialist as a referral was not indicated.  During the examination, the Veteran did not have any of the 14 tender points needed for a diagnosis of fibromyalgia.  He had mild tenderness on palpation of the central bilateral lumbar musculature, but this symptom was related to a back disorder rather than fibromyalgia.  Thus, the evidence did not support a diagnosis of fibromyalgia.

In addition, the June 2016 VA examiner conducted a Gulf War VA examination, and stated that the Veteran did not have a diagnosis, history, and/or evidence of chronic fatigue syndrome or irritable bowel syndrome.  The examiner also addressed signs or symptoms that may be manifestations of undiagnosed illnesses or diagnosed medically unexplained chronic multisymptom illnesses.  According to the examiner, the Veteran did not experience signs or symptoms involving the skin, signs or symptoms involving the upper or lower respiratory system, abnormal weight loss, or cardiovascular signs or symptoms.  There were also no gastrointestinal signs or symptoms.  The examiner noted that the Veteran was diagnosed with celiac disease in 2012, but it was unlikely that the disorder was related to any in-service event, occurrence, or exposure.  The diagnosis occurred well after service.  In addition, there were specific factors noted in August 2011 that prompted the gastrointestinal referral leading to the diagnosis, including mildly elevated aspartate aminotransferase/aminotransferase (liver tests) and low ferritin with normal iron, hemoglobin, and total blood cholesterol.  However, these factors were noted or indicated during service.  

The examiner additionally determined that there was also no evidence of any gastrointestinal symptoms during service.  The examiner observed that while the Veteran reported having diarrhea during his deployments in the post-deployment questionnaires, he did not indicate that they remained after the deployment ended.  Thus, it appeared to the examiner that the reported symptom was an acute episode rather than an ongoing/chronic problem.  The Veteran did experience muscle pain, fatigue, or and/or sleep disturbances.  However the examiner indicated that these symptoms were a result of his lumbar spine disorder.  The examiner also indicated that the Veteran's headaches, neurological signs or symptoms, and neurophysical signs or symptoms were related to his service-connected post-concussion headaches and PTSD with anxiety disorder with TBI injury residuals, to include cognitive disorder.  The examiner concluded that the Veteran had conditions with a clear and specific etiology and diagnosis.  It was not likely that they were related to a specific exposure event experienced by the Veteran during service in Southwest Asia.  The Board finds that the examiner's conclusions from the VA examinations related to fibromyalgia and the Gulf War provide great probative value as the examiner provided thorough explanations based on his medical expertise and demonstrated a familiarity with the relevant evidence record.

As the Veteran's bilateral wrist strain is a diagnosed disease with at least partially understood etiology and pathophysiology, it does not qualify as an undiagnosed illness or medically unexplained chronic multisymptom illness to allow for consideration under these provisions.  See 38 C.F.R. § 3.307(a)(2).   In addition, there is no probative evidence of record establishing a chronic disability pattern for the Veteran's bilateral ankle symptoms from either an undiagnosed illness or a diagnosable, but medically unexplained, chronic multisymptom illness of unknown etiology.  Therefore, his service connection claims for a bilateral wrist disorder and bilateral ankle disorder cannot be granted under this theory.  

The Veteran, as a lay person, is competent to report his observable symptoms, including joint pain and the popping of joints.  See Layno, 6 Vet. App. at 467-69.  The Board also acknowledges that under certain circumstances, lay persons are competent to provide opinions on medical matters such as diagnosis and etiology. See Jandreau, 492 F. 3d at 1376-77.  However, the question of whether the Veteran's diagnosed bilateral wrist strain is related to active service goes beyond a simple and immediately observable cause-and-effect relationship.  In addition, the determination of whether specific joint symptoms are attributable to a certain diagnosis, to include as due to an undiagnosed illness or medically unexplained chronic multisymptom illness, is not the type of question that is readily amenable to mere lay diagnosis or nexus opinion as testing and other specific findings are needed to properly make such a finding.  Thus, the Board finds that the Veteran is not competent to provide an opinion regarding the etiology of his bilateral wrist strain, to diagnose a bilateral ankle disorder, or to opine as to whether his joint symptoms are due to an undiagnosed illness or medically unexplained chronic multisymptom illness.

For the foregoing reasons, the Board finds that the preponderance of the evidence is against the Veteran's service connection claims for a bilateral wrist disorder and a bilateral ankle disorder, to include as due to an undiagnosed illness.  Therefore, the benefit of the doubt doctrine is not available for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 

Regarding the Veteran's claim for a bilateral foot disorder, the evidence shows that his currently diagnosed bilateral pes planus preexisted service as it was noted on his September 2002 enlistment examination.  Thus, the remaining question is whether there was an increase in the Veteran's bilateral pes planus during service.  

In conjunction with a June 2016 VA examination related to the Veteran's feet, the VA examiner opined that there was no evidence of aggravation of the Veteran's bilateral pes planus.  The Veteran's pes planus had been mild or asymptomatic at the time of enlistment, it continued to be asymptomatic after enlistment, and it was still mild during the June 2016 VA examination.  The examiner noted that the Veteran's STRs did not discuss foot pain or a foot disorder.  The examiner also stated that there was no evidence of aggravation of the pes planus found during the examination.  The examiner pointed to the Veteran's report that he did not have any foot symptoms except for an occasional ache that was not present during the examination.  While the Veteran worried about gout due to his family medical history, he had never experienced any redness, warmth, or tenderness in these metatarsophalangeal joints.  Moreover, the examiner noted that gout was not related in any way to pes planus.  In addition, the occasional ache that the Veteran reported during the examination was not representative of an ongoing or chronic condition, and it was not related to, or caused by, pes planus.  The examiner also highlighted the Veteran's report that this symptom began in the last 5 years, meaning in approximately 2010 or 2011, well after service.  

The Board finds that the June 2016 VA medical opinion is entitled to substantial probative weight as it was based on a review of all evidence of record and contains adequate rationale for its findings based on an accurate characterization of the evidence.  See Nieves-Rodriguez, 22 Vet. App. at 304.  The Board therefore finds that the most probative evidence reflects that the Veteran's bilateral foot disorder did not undergo an increase in severity during service, and it did not increase in severity after service.  There is also no competent and probative evidence to indicate that it was aggravated by service.  38 C.F.R. § 3.306(b).

The Board has considered whether service connection for any other bilateral foot disability may be warranted on a direct basis.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  However, the record does not contain a current diagnosis for any other bilateral foot disorder.  The Board therefore finds that all of the Veteran's symptoms are contemplated in the diagnosis of bilateral pes planus, and there is no medical evidence indicating that the Veteran has a separate diagnosis of any other bilateral foot disorder that has been causally related to his active duty service.  Thus, service connection for a bilateral foot disorder on a direct basis is not warranted.

The Board has also evaluated whether service connection for a bilateral foot disorder resulting from an undiagnosed illness may be warranted.  However, the Veteran has been given the diagnosis of bilateral pes planus for his symptoms.  As this diagnosis preexisted the Veteran's Persian Gulf service, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not apply, and service connection cannot be awarded on this basis.

The Board notes the Veteran's contention that his bilateral pes planus is related to active service.  While the Veteran is competent to report foot symptoms such as pain or discomfort, he is not competent to establish that his bilateral pes planus has undergone an increase beyond the natural progression of the disorder.  This question is a complex matter requiring medical expertise that the Veteran has not been shown to have.  See Jandreau, 492 F. 3d at 1376-77.  

Thus, the Board concludes that the preponderance of the evidence weighs against the Veteran's claim for a bilateral foot disorder, to include as due to an undiagnosed illness.  In reaching this conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, that doctrine is not applicable based on these facts.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Accordingly, the Board finds that service connection is not warranted.


ORDER

Entitlement to an increased disability rating in excess of 70 percent for PTSD and anxiety disorder with TBI residuals, to include cognitive disorder, prior to June 16, 2016, is denied.

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disorder is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for a low back disorder is denied.

Entitlement to service connection for a bilateral wrist disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a bilateral ankle disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness, is denied.

Entitlement to service connection for a bilateral foot disorder (claimed as pain in multiple joints), to include as due to an undiagnosed illness, is denied.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


